Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Bills and notes, § 460*—when question of transfer in due course for fury. Evidence tending to show that plaintiff in an action on a note, who was a clerk in the office of his attorneys who were also attorneys for the payee therein, had received same direct from such payee after maturity with knowledge of its infirmity, and held same merely as a depository for the purpose of enforcing payment, held sufficient to present a question for the jury as to whether plaintiff was a holder in due course under section 52 of the Negotiable Instruments Act (J. & A. If 7691). 2. Bills and notes, § 125*—when negotiable by delivery. A note payable to the maker indorsed by him in blank is under section 34 of the Negotiable Instruments Law (J. & A. If 7673) negotiable by delivery. 3. Evidence, § 202*—when declarations by holder of note admissible. In an action by the transferee of a negotiable note, admissions by the payee therein are admissible only in so far as they were made by him while he was the holder of the note and before its transfer to the plaintiff.